             Case 1:20-cv-00215-NONE Document 24 Filed 03/05/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
 8                                   EASTERN DISTRICT OF CALIFORNIA

 9

10       RICHARD ALLEN McWHORTER,                                Case No. 1:20-cv-00215-NONE
11                     Petitioner,                               DEATH PENALTY CASE
12             v.                                                ORDER SCHEDULING PETITIONER’S
                                                                 SECOND MOTION FOR EQUITABLE
13       RONALD DAVIS, Warden of California State                TOLLING
         Prison at San Quentin,
14
                       Respondent.
15

16

17            The record reflects that on March 3, 2021, petitioner, through counsel, filed a second

18 motion for equitable tolling of the deadline for filing his petition for writ of habeas corpus.

19 (Doc. No. 23.) The motion has not been set for hearing.
20            Accordingly, respondent shall file his response to the instant motion not later than

21 March 19, 2021. Petitioner’s reply shall be filed not later than seven (7) days from the filed

22 date of the response. Thereupon, the matter shall be deemed submitted for decision.1

23 IT IS SO ORDERED.

24
           Dated:    March 4, 2021
25                                                       UNITED STATES DISTRICT JUDGE

26
27

28   1
         See Doc. No. 14, at 2 n.2, and Doc. No. 23, at 1 n.1.
